 

MANDALAY DIGITAL GROUP, INC.

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the "Agreement") is made as of the date
indicated below between Mandalay Digital Group, Inc., a Delaware corporation
(the "Company"), and the undersigned individual ("you"). In consideration of
your service to the Company or one of its subsidiaries, the Company hereby binds
itself as follows (capitalized terms are generally defined in Exhibit A):

 

1.          Grant of Indemnification.

 

1.1.          Indemnification. If you become Involved in a Claim, the Company
will indemnify you, to the fullest extent permitted by law and as soon as
practicable, against any and all Losses actually and reasonably incurred by you
as a result of the Claim. The parties hereto intend that, to the extent the
indemnification expressly permitted by statute is non-exclusive, this Agreement
shall provide to the fullest extent permitted by law for indemnification in
excess of such indemnification , including, without limitation, any
indemnification provided by the Company’s articles of incorporation, bylaws,
vote of its shareholders or disinterested directors, this Agreement or
applicable law.

 

1.2.          Advancement. Until the Claim is resolved, the Company will advance
to you any and all Expenses within thirty (30) days upon receipt by the Company
of a written undertaking by you to repay all amounts so advanced if it is
ultimately determined that you were not entitled to be indemnified for such
Claim under this Agreement. Advances of Expenses shall be made without regard to
your ability to repay such amounts and without regard to you ultimate
entitlement to indemnification under this Agreement or otherwise.

 

1.3.          Enforcement. If a written demand by you for indemnity under this
Agreement is not paid in full by the Company within sixty (60) days, you may
immediately commence arbitration against the Company to recover the unpaid
amount of your claim, together with interest thereon. If you are successful in
whole or in part, the Company will also pay all of your Expenses in prosecuting
that arbitration.

 

1.4.          Action by Company. Except following a Change of Control, the
requirements for advancement of Expenses will not apply to a Claim against you
brought by the Company and approved by a majority of its Board of Directors.

 

2.          Change in Control. Following a Change of Control, the Company will
advance all Expenses and indemnify you unless it receives a final court
determination or a written opinion from Independent Legal Counsel that
indemnification of the Claim is not permissible. The Company agrees to pay the
reasonable fees of Independent Legal Counsel and to fully indemnify such counsel
against any and all expenses (including attorneys' fees), claims, liabilities
and damages arising out of or relating to this Agreement or such counsel's
engagement pursuant hereto.

 

-1-

 

 

3.          Presumptions. In any proceeding to enforce this Agreement, the
burden of proof will be on the Company to prove that you may not be indemnified
for any Claim under Delaware law. The termination of any claim, whether by
judgment, order, settlement (with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, shall not create a presumption
that you did not meet any particular standard of conduct or did have any
particular belief or that a court determined that indemnification is not
permitted by applicable law. . If making a determination with respect to
entitlement to indemnification hereunder which under this Agreement, the
articles, bylaws or applicable law requires a determination of yours good faith
and/or whether you acted in a manner which you reasonably believed to be in or
not opposed to the best interests of the Company, the person, persons or persons
making such determination will presume that you have at all times acted in good
faith and in a manner you reasonably believed to be in or not opposed to the
best interests of the Company. Unless prohibited by law, anyone seeking to
overcome this presumption will have the burden of proof and of persuasion
.Furthermore, neither an unfavorable decision, nor the lack of any decision, by
the Company's Board of Directors, any Committee of that Board, or any counsel to
the Company regarding whether you met any particular standard of conduct or had
any particular belief shall be a defense to your Claim or create a presumption
that you have not met any particular standard of conduct or did not have any
particular belief.

 

4.          Nonexclusivity. Your rights under this Agreement are in addition to
any other rights you may have under the Company's Certificate of Incorporation,
Bylaws or Delaware law or otherwise. To the extent that a change in the Delaware
law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company's Certificate of
Incorporation and Bylaws and this Agreement, this Agreement will be deemed to
provide you with those greater benefits. To the extent the Company maintains an
insurance policy or policies providing directors' and officers' liability
insurance, you will be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage available for any
Company director or officer.

 

5.          No Duplication of Payments; Subrogation. The Company shall not be
liable under this Agreement to make any payment in connection with any Claim
made against you to the extent you have otherwise actually received payment
(under any insurance policy, Bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder. The Company shall be subrogated to all of your rights
of recovery to the extent of any payment made to you. You agree to execute all
papers required and do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company to
effectively bring suit to enforce such rights.

 

6.           Selection of Counsel. In the event the Company shall be obligated
under Section 1 hereof to advance any Expenses to you, the Company shall be
entitled to assume the defense of such proceeding, with counsel approved by you
(which consent shall not unreasonably be withheld), upon the delivery to you of
written notice of its election so to do. After delivery of such notice, approval
of such counsel by you and the retention of such counsel by the Company, the
Company shall not be liable to you under this Agreement for any fees of counsel
subsequently incurred by you with respect to the same proceeding, provided that,
(i) you shall have the right to employ your counsel in any such proceeding at
your expense, and (ii) the reasonable fees and expenses of your counsel shall be
at the expense of the Company if (A) the employment of your counsel has been
previously authorized in writing by the Company, or (B) you shall have
reasonably concluded and notified the Company in writing that there may be a
conflict of interest between either the Company and you in the conduct of any
such defense or between you and other indemnitees of the Company being
represented by counsel retained by the Company in the same proceeding.

 

-2-

 

 

7.          General.

 

7.1.           Binding Effect, Etc. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, executors and personal
and legal representatives. This Agreement shall continue in effect regardless of
whether you continue to serve as an officer or director of the Company or of any
other enterprise at the Company's request. The Company shall require and cause
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.

 

7.2.           Complete Agreement; Modifications. This Agreement and any
documents referred to herein or executed contemporaneously herewith constitute
the parties' entire agreement with respect to the subject matter hereof and
supersede all prior indemnification agreements between the Company and you, and
all other written and oral agreements, representations, warranties, statements,
promises and understanding, and all contemporaneous oral agreements,
representations, warranties, statements, promises and understandings, with
respect to the subject matter hereof. This Agreement may not be amended, altered
or modified except by a writing signed by both parties.

 

7.3.          Disputes.

 

7.3.1.          Governing Law; Jurisdiction. The rights and liabilities of the
parties will be governed by the laws of Delaware, regardless of the choice of
law provisions of that state or any other jurisdiction.

 

7.3.2.          Arbitration as Exclusive Remedy. Except for actions seeking
injunctive relief, which may be brought before any court having jurisdiction,
any claim arising out of or relating to this Agreement, including its validity,
interpretation, enforceability or breach, whether based on breach of covenant,
breach of an implied covenant or intentional infliction of emotional distress or
other tort or contract theories, which are not settled by agreement between the
parties, shall be settled by arbitration in Los Angeles County, California
before a single arbitrator in accordance with the Commercial Arbitration Rules
of the American Arbitration Association ("AAA") then in effect. The parties
hereby agree to use their best efforts to keep all matters relating to any
arbitration hereunder confidential. Each party agrees that the arbitration
provisions of this Agreement are its exclusive remedy and expressly waives any
right to seek redress in another forum. Any arbitration shall be commenced
within forty-five (45) days, and completed within ninety (90) days, of the
appointment of the arbitrators. The parties hereby consent to the in personam
jurisdiction of the Superior Court of the State of California for purposes of
confirming any arbitration award and entering judgment thereon.

 

-3-

 

 

7.4.          Waivers Strictly Construed. With regard to any power, remedy or
right provided herein or otherwise available to any party hereunder (i) no
waiver or extension of time shall be effective unless expressly contained in a
writing signed by the waiving party; and (ii) no alteration, modification or
impairment shall be implied by reason of any previous waiver, extension of time,
delay or omission in exercise, or by an other indulgence.

 

7.5.          Severability. The validity, legality or enforceability of the
remainder of this Agreement will not be affected even if one or more of the
provisions of this Agreement will be held to be invalid, illegal or
unenforceable in any respect.

 

7.6.          Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to you
for any reason whatsoever, the Company, in lieu of indemnifying you, shall
contribute to the amount incurred by you or your behalf, whether for Losses
and/or Expenses in connection with a Claim, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Claim in order to
reflect the relative benefits received by the Company and you as a result of the
event(s) and/or transaction(s) giving rise to such Claim; and/or the relative
fault of the Company (and its directors, officers, employees and agents other
than you) and you in connection with such event(s) and/or transaction(s). To the
fullest extent permitted by law, the Company will fully indemnify and hold you
harmless from any claims of contribution which may be brought by other officers,
directors or employees of the Company (other than you) who may be jointly liable
with you for any Loss or Expense arising from a Claim.

 

7.7.          Specific Performance; Remedies. Each party acknowledges and agrees
that the other party would be damaged irreparably if any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any state or federal court siting in Los Angeles,
California having jurisdiction over the parties and the matter, in addition to
any other remedy to which they may be entitled, at law or in equity. Except as
expressly provided herein, the rights, obligations and remedies created by this
Agreement are cumulative and in addition to any other rights, obligations or
remedies otherwise available at law or in equity. Except as expressly provided
herein, nothing herein will be considered an election of remedies.

 

-4-

 

 

7.8.          Other Agreements. This Agreement is not intended to supersede or
modify any existing indemnification or similar agreement between the parties
(“Other Agreements”). In the event of any conflict between this Agreement and
any Other Agreements, you shall be entitled to, to the maximum extent permitted
by law, to elect which provision to apply without it being deemed a breach of
this Agreement or such Other Agreement.

 

[Next page is signature page]

 

-5-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

COMPANY:   INDEMNITEE ("YOU"):       Mandalay Digital Group, Inc., a Delaware
corporation                 By:               Its:     Print Name:              
    Title:             Dated:     Dated:                



-6-

 

 

Exhibit A

 

Certain Definitions

 

"Change in Control" is an event which shall be deemed to have occurred if any
one or more of the following events occur: (i) any "person" (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) hereafter becomes the "beneficial owner" (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing thirty-five percent or more of Voting Securities, excluding,
however, a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company or any person meeting such standard as of the
date hereof; or (ii) the individuals who on the date hereof constitute the Board
of Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company's shareholders was approved
by a vote of at least two-thirds of the directors then still in office, cease
for any reason to constitute a majority of the Board of Directors; or (iii) the
shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least eighty percent of the
total voting power of the surviving entity outstanding immediately after such
merger or consolidation or (iv) the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all the Company's assets.

 

"Claim" means (i) any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative which is
related to the fact that you are or were a director, officer, employee, agent,
trustee or fiduciary of the Company, or are or were serving at the request of
the Company as a director, officer, employee, trustee, agent or fiduciary of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, or by reason of anything done or not done by you in any such
capacity, or (ii) any inquiry or investigation, whether instituted by the
Company or any other party, that you in good faith believe might lead to the
institution of any such action, suit or proceeding.

 

"Expenses" means, without limitation, attorneys' fees and all other costs,
expenses and obligations paid or incurred in connection with (i) investigating,
defending, being a witness in or participating in (including on appeal), any
Claim or (ii) preparing to defend, be a witness in or participate in any Claim.

 

"Independent Legal Counsel" means an attorney or firm of attorneys selected by
you and approved by the Company (which approval shall not be unreasonably
withheld) who shall not have otherwise performed services within the last three
(3) years for the Company or for you (other than services as provided under
Section 2 of this Agreement). If you fail to select an Independent Legal Counsel
within 30 days of request by the Company, the Company may select such counsel
subject to your reasonable approval.

 

-7-

 

 

"Involved" means involuntarily (or at the request of the Company) being or
becoming, or being threatened with becoming, a party or witness or other
participant.

 

"Losses" means expenses, judgments, fines, penalties, ERISA excise taxes and any
amounts paid in settlement (including all related interest).

 

"Voting Securities" means any securities of the Company which entitle the
holders thereof to vote generally in the election of directors.

 

-8-

 

